UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6444


BENORD ANGELO BURRELL,

                Plaintiff - Appellant,

          v.

WARDEN RODERICK R. SOWERS, et al; GARY D. MAYNARD, Secretary
of   D.P.S.C.S.;  J.   MICHAEL  STOUFFER,   Commissioner   of
Correction; KEITH L. LYONS, Assistant Warden; DICKERSON,
Lt.,    Intelligence/Security    Officer;    AMBROSE,    Lt.,
Intelligence Officer; MILLER, Case Management Specialist;
JOHN ROWLEY, Warden, North Branch Correctional Institution;
JAMES K. HOLWAGER, Ph.D.; RICHARD GRIAHAM, Assistant Warden;
THOMAS, Lt.; MR. LILLER, Case Management Supervisor; MR.
HOFFMEN, Case Management Specialist; SIRUS, Sgt.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:09-cv-01038-PJM)


Submitted:   July 13, 2012                 Decided:   August 7, 2012


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benord Angelo Burrell, Appellant Pro Se. Stephanie Judith Lane
Weber, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Benord    Angelo    Burrell     appeals    the    district    court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have   reviewed    the     record     and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Burrell v. Sowers, No. 8:09-cv-01038-PJM (D. Md. Feb.

24, 2012).     We dispense with oral argument because the facts and

legal    contentions    are     adequately       presented    in   the    materials

before   the   court    and     argument     would   not     aid   the   decisional

process.



                                                                           AFFIRMED




                                         3